     Case 1:20-cv-00907-PLM-RSK ECF No. 8, PageID.5 Filed 09/30/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


MARSHA PLAFKIN,
                                                             Case No. 1:20-cv-907
               Plaintiff,
                                                             Hon. Paul L. Maloney
v.

KAREN JONEKRIJG MIEDEMA,

               Defendant.
                                    /

                    ORDER DENYING IN FORMA PAUPERIS STATUS

               This matter is now before the Court on pro se plaintiff’s two applications to proceed

in forma pauperis (ECF Nos. 2 and 6). The filing fee for a civil action is $400.00. The Court

should only grant leave to proceed in forma pauperis when it reasonably appears that paying the

cost of this filing fee would impose an undue financial hardship. See Prows v. Kastner, 842 F.2d

138, 140 (5th Cir. 1988). Based on plaintiff’s filings, the Court’s $400.00 filing fee would not

impose such a hardship.

               While plaintiff is self-employed, she lists no income from employment. See ECF

No. 2 (“First Application”) and ECF No. 6 (“Second Application”). Plaintiff claims other monthly

income of $500.00 from the interest in her investment portfolio which contains about $225,000.00,

consisting of a Vanguard Account ($53,257.82) and Marcus/Goldman CDS ($173,274.01).

Second Application. Plaintiff also has a Huntington Savings Account ($23,123.07), which appears

to be the amount identified as the amount held in “cash or in a checking or savings account.” Id.

Plaintiff’s $21.67 at CIT Bank rounds out her liquid assets. Id. Plaintiff owns a condominium


                                                 1
  Case 1:20-cv-00907-PLM-RSK ECF No. 8, PageID.6 Filed 09/30/20 Page 2 of 2




worth $75,000.00 with no mortgage. Second Application. She owns a car worth $2,500.00 and a

number of other assets which appear to heirlooms or personal items: father’s piano ($3,000.00);

father’s boat ($2,000.00); mother’s mink ($6,500.00); “Design Match Plates” ($7,000.00);

grandmother’s watch ($2,500.00); mother’s wedding ring (unknown value); and, personal artwork

(unknown value). Id. Plaintiff also lists a bike ($300.00). First Application.

                The First Application lists monthly expenses of $624.00 with an additional annual

expense of $300.00 to store her boat. The Second Application lists monthly expenses of $707.00

and omits the annual boat storage expense. Plaintiff subsidizes her expenses by using a “SNAP

like food pantry.” Second Application. Plaintiff’s debts include a Social Security repayment of

$8,800.00, an “illegal lien” in favor of Kenneth Doss of $3,200.00, and student loan debt of

$204,000.00. Id. Plaintiff’s applications do not include corresponding monthly payments for the

three debts.

                Based on this record, plaintiff has substantial cash on hand and other assets to pay

the Court’s $400.00 filing fee. Plaintiff has failed to establish that paying the cost of the filing fee

would impose an undue financial hardship. Accordingly, plaintiff’s applications for leave to

proceed in forma pauperis (ECF Nos. 2 and 6) are DENIED. Plaintiff must submit the $400.00

filing fee within 28 days of the date of this order, or this action will be dismissed.

                IT IS SO ORDERED.


Date: September 30, 2020                        /s/ Paul L. Maloney
                                                Paul L. Maloney
                                                United States District Judge




                                                   2
